Citation Nr: 1011941	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-32 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 7, 2003 for 
entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
in Washington, D.C. that granted TDIU with an effective date 
of July 11, 2003.  In December 2006, the Regional Office (RO) 
in Waco, Texas granted an effective date of May 7, 2003 for 
TDIU benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than May 7, 2003 
for the grant of entitlement to TDIU.  Evidence shows that 
the Veteran was granted disability benefits by the Social 
Security Administration (SSA) in August 1998.  The August 
1998 SSA determination has been associated with the claims 
file.  Unfortunately, it does not appear that all of the 
evidence referenced in the SSA determination has been 
associated with the claims file.  Further, it does not appear 
that VA has attempted to obtain the records that SSA relied 
upon when making the August 1998 disability determination.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of any SSA decision 
regarding the claim for disability benefits, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.

2.  After ensuring compliance with the 
instructions above, readjudicate the 
Veteran's claim.  If any determination 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


